PER CURIAM
Mother appeals a permanency judgment changing the case plan for her child from reunification to guardianship. She argues that the juvenile court erred in failing to make and include in the judgment the statutorily required findings. ORS 419B.476(5). The Department of Human Services concedes that the judgment is deficient and should be remanded in order for the juvenile court to comply with ORS 419B.476(5). See State ex rel Juv. Dept. v. J. F. B., 230 Or App 106, 115, 214 P3d 827 (2009) (remanding for juvenile court to enter judgments that comply with ORS 419B.476). We agree with and accept the concession.
Reversed and remanded.